Citation Nr: 0840097	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals, status post 
surgical repair of varicose veins of the right leg, claimed 
to have resulted from Department of Veterans Affairs medical 
treatment provided in October 1993.

2.  Entitlement to a rating in excess of 40 percent for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from March 1977 until June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 (increased rating claim) 
and October 2004 (new and material claim/38 U.S.C.A. § 1151 
claim) rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

With respect to the claim brought under the provisions of 
38 U.S.C.A. § 1151, which was denied in an October 2004 
rating decision, the veteran filed a timely Notice of 
Disagreement (NOD) in November 2004 and a Statement of the 
Case (SOC) was issued in September 2005.  Subsequently a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, was filed by the veteran's representative in October 
2005, in which the representative presented arguments as to 
both the increased rating and 38 U.S.C.A. § 1151 claims.  The 
Board concludes that this document meets the requirements for 
a timely of a substantive appeal and that the 38 U.S.C.A. 
§ 1151 claim (as shown on the title page of this document) is 
in appellate status before the Board.  See 38 C.F.R. 
§§ 20.202, 20.301, 20.302.  

A travel Board hearing was held in August 2008, in Atlanta, 
Georgia, before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of that hearing is 
on file.

The Board notes that additional evidence was added to the 
file in April 2006.  This evidence was not accompanied by a 
waiver of the veteran's right to initial consideration of the 
new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2008).  However, a review of this evidence reveals that it 
is either duplicative of evidence already on file and 
previously considered by the RO and/or is not in any way 
pertinent to the veteran's 38 U.S.C.A. § 1151 claim.  
Accordingly, as to that claim, the case is ready for 
appellate consideration and additional action is not required 
to address this matter.  

The claim of entitlement to an increased evaluation for 
varicose veins of the left leg being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  An August 2002 rating decision denied the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, status post surgical repair of varicose veins of 
the right leg, claimed to have resulted from surgery 
performed at a VA medical facility in October 1993; the 
veteran did not appeal the decision and it is final.

2.  The evidence associated with the claims file subsequent 
to the August 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals status post surgical repair of varicose veins of 
the right leg and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final August 2002 determination 
wherein the RO denied the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals status 
post surgical repair of varicose veins of the right leg 
claimed to have resulted from surgery performed at a VA 
facility in October 1993 is not new and material and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in March 2002 and August 2004 that fully 
addressed the first three notice elements and were sent prior 
to the AOJ decision on appeal in this matter.  The letters 
informed the veteran of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the VCAA duty to notify has been satisfied with respect 
to Kent in the duty to assist letter issued in August 2004, 
which informed the veteran of the definition of new and 
material evidence, explained the criteria for reopening a 
previously denied claim, and provided information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the veteran 
was informed about what evidence is necessary to substantiate 
the elements required under 38 U.S.C.A. § 1151 to establish 
entitlement to compensation that were found insufficient in 
the previous denial.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
not provided timely notice of the type of evidence necessary 
to establish effective dates for the claimed disability on 
appeal.  However, as the claim is not being reopened, any 
questions as to the appropriate effective dates to be 
assigned are moot as the claim has been denied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While 
the file does not contain any medical opinion pertaining to 
the underlying 38 U.S.C.A. § 1151 claim, the Board finds that 
in claims of whether new and material evidence has been 
received to reopen a claim, in the absence of new and 
material evidence, the duty to assist by affording the 
veteran a medical opinion is not triggered.  See 38 U.S.C.A. 
§ 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs; 345 F.3d 1334, 1353 (Fed. Cir. 2003); 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the 
veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach).

The RO has obtained pertinent VA treatment records, 
examination reports, and the file contains lay statements and 
testimony provided at a travel Board hearing in 2008.  As 
discussed herein, additional evidence was provided for the 
file in April 2006 which was not accompanied by a waiver.  
However, as this evidence was either duplicative of evidence 
already on file or was not pertinent to the 38 U.S.C.A. 
§ 1151 claim, it is not prejudicial to proceed with a 
decision on that claim in this case, and additional action is 
not required.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Legal Analysis

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
varicose veins of the right leg.  Specifically the veteran 
acknowledges that varicose veins of the right leg existed 
prior to the October 1993 procedure at issue, but contends 
that this condition was aggravated as a result of an 
operation performed in October 1993 at the VAMC in Dublin, 
Georgia, described as stripping and excision of varicose 
veins.  

Under the applicable version of the law, compensation shall 
be awarded for a qualifying additional disability or 
qualifying death of a veteran in the same manner as if the 
additional disability or death were service-connected.  A 
disability or death is considered a qualifying additional 
disability or qualifying death if it is not the result of the 
veteran's own willful misconduct and the disability or death 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability or death was: (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (2) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, VA promulgated regulations for 
claims under 38 U.S.C.A. § 1151 that have been filed on or 
after October 1, 1997, such as this claim (to reopen) which 
was filed in June 2004.  38 C.F.R. § 3.361; see 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Accordingly, the post October 1, 1997 
version of the law and regulation must be applied.  See 
VAOPGCPREC 40- 97 [all Section 1151 claims which were filed 
after October 1, 1997, must be adjudicated under the 
statutory provisions currently in effect, which essentially 
require a showing of negligence or fault on the part of VA.]

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the start of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
(2008).

The RO previously considered and denied a claim for 
compensation under 38 U.S.C.A. § 1151 for status post 
surgical repair of varicose veins in the right leg in August 
2002.  The veteran did not appeal this decision and as such, 
it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
Subsequently, the veteran sought to reopen the claim in June 
2004 and the RO denied the claim to reopen in an October 2004 
rating decision which is currently on appeal.  The submission 
of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to 
reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis; in this case the August 2002 
rating decision represents the most recent final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the August 2002 rating decision that denied 
the claim on the merits, the evidence of record consisted of 
service treatment records, VA outpatient treatment records 
dated from 1993 to 2001 to include the VA operation report of 
the October 1993 procedure on the varicose veins on the right 
leg and the discharge summary of the veteran's entire period 
of hospitalization from August to November 1993, and the 
reports of VA examination conducted in March 2001 and April 
2002.  

The veteran's 38 U.S.C.A. § 1151 claim was denied by the RO 
in August 2002 based on a determination that varicose veins 
of the right leg were present prior to the October 1993 
procedure at issue and additional disability did not result 
from that procedure.  The RO also determined that there was 
no evidence of carelessness or negligence on the part of VA 
providers in conjunction with the October 1993 surgery.  

Subsequently, additional VA outpatient treatment records 
dated from 2001 to 2004 have been associated with the claims 
file.  The veteran has also presented additional statements 
and argument and he provided testimony at a travel Board 
hearing held in August 2008.  As noted in the Introduction, 
additional evidence was added to the file in April 2006 which 
was not accompanied by a waiver of the veteran's right to 
initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2008).  However, a review of this 
evidence indicated that it is either duplicative of evidence 
already on file and previously considered by the RO, and 
thereby not "new" and/or is not in any way pertinent to the 
veteran's 38 U.S.C.A. § 1151 claim and accordingly is not 
"material".  

The Board is unable to identify any evidence presented since 
the final August 2002 rating decision which is both new and 
material.  There has been no evidence presented which 
establishes or even suggests that VA treatment of varicose 
veins of the right leg in October 1993 was the proximate 
cause of any additional chronic disability.  Moreover, even 
if additional disability was shown in this case, no evidence 
has been presented which establishes or even suggests 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the medical care at issue, or that the proximate cause of any 
such disability was an event which was not reasonably 
foreseeable.  

Specifically, VA medical records dated from 2001 to 2004 
document continued complaints and treatment for bilateral 
varicose veins.  While these (non-duplicative) records 
submitted subsequent to the August 2002 rating decision are 
new, in that they were not previously of record, the newly 
submitted evidence is not material.  In Morton v. Principi, 3 
Vet. App. 508 (1992), the Court held that medical records 
merely describing the veteran's current condition are not 
material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based 
upon new and material evidence.  In a related case, the Court 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  
Although these cases are not directly on point in this case, 
as they deal with service connection and not with 1151 
claims, these cases stand for the proposition that evidence 
of current treatment alone without any suggestion of a nexus 
is inadequate to serve as the basis for reopening a 
previously denied claim.

Also, to the extent the veteran has provided statements and 
testimony to the effect that he sustained additional 
disability as a result of the October 1993 operation on the 
right leg varicose veins attributable to fault on the part of 
VA medical providers, this is not new and material evidence 
as it is essentially duplicative and cumulative of the 
evidence and contentions previously set forth and considered 
at the time of the August 2002 rating decision.   Cf. Bostain 
v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that 
is cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).  As noted above, cumulative or redundant evidence 
does not meet the regulatory definition of new and material 
evidence.  See 38 C.F.R. § 3.156.

Thus, the additional evidence received since the August 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for residuals, status post surgical repair of varicose veins 
of the right leg in October 1993 is not reopened.  In the 
absence of new and material evidence, the benefit-of- the-
doubt rule does not apply, and the petition to reopen the 
claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals, status post surgical repair of varicose veins of 
the right leg claimed to have resulted from surgery performed 
at a VA facility in October 1993, is denied.


REMAND

The veteran is seeking an evaluation in excess of 40 percent 
for service-connected varicose veins of the left leg.  A 
remand is required in this case to request additional 
evidentiary development.

With respect to the increased rating claim, the veteran last 
underwent VA examinations of the veins/arteries in March 2001 
and April 2002.  It has now been several years since he was 
last evaluated.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  However, in this case, the Board believes 
that supplemental information is required prior to the 
adjudication of the claim on appeal and that a current 
evaluation would prove helpful in identifying the current 
severity and all manifestations of the service-connected 
varicose vein disability of the left leg.

Further, it appears that the most recent VA treatment records 
on file are dated in 2004.  In hearing testimony presented in 
2008, the veteran stated that since that time, he has been 
treated for symptomatology of varicose veins at the VAMC in 
Dublin, Georgia.  As the Board is on notice that additional 
evidence which is pertinent to the claim exists and has not 
been obtained for the record, this evidence shall be 
requested on Remand.  

Finally, the Board observes that in April 2006, the veteran 
submitted additional evidence for the file which was not 
accompanied by a waiver.  While this evidence was not 
pertinent to the 38 U.S.C.A. § 1151 claim on appeal, it is 
arguably pertinent to the increased rating claim for varicose 
veins.  Accordingly, upon readjudication of the claim this 
additional should be considered.  Moreover, to the extent 
that this evidence includes a March 2006 record indicating 
that the veteran was not employable due to multiple 
conditions including varicose veins, the RO should consider 
the applicability of 38 C.F.R. § 3.321(b) in the veteran's 
case.  The Court has held that the question of an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The Board observes that the RO did not provide the 
veteran with the regulations governing the assignment of an 
extraschedular rating, under 38 C.F.R. § 3.321(b)(1), in 
either the May 2004 statement of the case (SOC) or in the 
supplemental SOC (SSOC) issued in September 2005; hence this 
regulation has not been discussed in conjunction with the 
veteran's claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment, for the period from September 
2004 to the present, and any additional, 
pertinent, and current private medical 
records identified by him.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file and the veteran and his 
representative so notified in writing.

2.  The veteran should be scheduled for a 
VA examination, performed by an 
appropriate physician to determine to 
current severity and all manifestations 
of the veteran's service-connected left 
leg varicose veins.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.  
The examiner is requested to respond to 
the following:

	a.  The VA examiner is requested to 
indicate if the veteran's service-
connected left leg varicose veins are 
manifested by (i) persistent edema and 
stasis pigmentation or eczema, with or 
without intermittent ulceration; or (ii) 
by persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration; or 
(iii) by massive board-like edema with 
constant pain at rest.

	b.  The examiner should provide an 
opinion concerning the impact of the left 
leg varicose vein disability on the 
veteran's ability to work, if any.

	c.  The claims folder should be made 
available to the examiner for review 
prior to the examination and the 
examination report should indicate 
whether such review was performed.

4.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim for a 
rating in excess of 40 percent for his 
service-connected varicose veins of the 
left leg with consideration of the 
applicability of 38 C.F.R. § 3.321(b).  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with an 
SSOC.  The SSOC should contain a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
September 2005 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


